Citation Nr: 0726660	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  97-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a chronic skin disease 
of the hands and feet, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from March 1973 to March 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA)  Regional Office (RO) in 
Waco, Texas.  VA transferred original jurisdiction of the 
veteran's claims file to the RO in Atlanta, Georgia, in July 
2000.

In February 2004 and August 2005 the appeal was remanded by 
the Board to the RO for additional development and 
information.

As indicated in the previous Board remands, records in the 
claims folder infer claims of entitlement to a total 
disability rating based on individual unemployability (TDIU), 
and service connection for a depressive disorder as secondary 
to service connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995); 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
these issues are referred to the RO for appropriate 
consideration. 


FINDING OF FACT

The service-connected chronic skin disease of the hands and 
feet is not productive of ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestation; nor is it 
exceptionally repugnant; nor does it cover more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; nor does it require constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs that have been required during the 
past 12-month period. 



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for service-connected chronic skin disease of the hands and 
feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.14, 4.20, 
4.118, Diagnostic Code 7806 (2002) (effective prior to August 
30, 2002); 38 C.F.R. 
§§  4.1-4.14, 4.20, 4.118, Diagnostic Code 7806 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Letters from the RO dated 
in February 2004, August 2005, and March 2006 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim for an increased rating, as well as 
an explanation of what evidence was to be provided by him, 
and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the aforementioned letters informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to decide 
this claim has been obtained.  His service medical records, 
post-service treatment records, and records from the US 
Social Security Administration (SSA) have been obtained.  
Appropriate VA disability evaluation examinations have been 
conducted, and medical opinions and clarification of opinions 
has been procured.  The February 2004 and August 2005 Board 
remand orders have been complied with, including obtaining 
records from SSA (August 2005), and obtaining additional VA 
dermatology opinion (September 2006).  The Board does not 
have notice of any additional relevant evidence that is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that no further assistance to 
the veteran with the development of evidence is required.  


Increased Rating for Skin Disease

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21 
(2006).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).
 
The veteran contends that an increased disability rating in 
excess of 30 percent is warranted for his service-connected 
skin disease of the hands and feet.  The veteran's current 30 
percent disability rating for his service-connected chronic 
skin disease of the hands and feet is rated under 38 C.F.R. § 
4.118 as analogous to dermatitis or eczema under Diagnostic 
Code 7806.  

The rating schedule for evaluating skin disabilities changed 
during the pendency of this appeal.  Prior to August 30, 
2002, Diagnostic Code 7806 provided for a 30 percent rating 
if there is exudation or constant itching, extensive lesions, 
or marked disfigurement, and a 50 percent rating if there is 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestation, or if the disability is 
exceptionally repugnant.

Pursuant to the revised criteria, from August 30, 2002 under 
Diagnostic Code 7806, a 30 percent rating is warranted for 
symptoms of dermatitis or eczema that affect 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating is warranted for symptoms 
of dermatitis or eczema that affect more than 40 percent of 
the entire body or more than 40 percent of exposed areas; or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
Diagnostic Code 7813 (dermatophytosis, including tinea pedis) 
provides that tinea pedis is to be rated as scars or as 
dermatitis (Diagnostic Code 7806), whichever is the 
predominant disability.  In this case, the Board finds that 
the predominant service-connected skin disease is most 
analogous to dermatitis.

As to the period beginning August 30, 2002, the Board must 
first determine whether the amended skin regulations are more 
favorable to the claimant than the prior regulations.  See 
VAOPGCPREC. 3-2000. The Board does not find that the amended 
skin regulations are any more favorable to the veteran that 
the prior regulations, as the evidence does not support a 
disability rating in excess of 30 percent under either the 
prior or amended rating criteria (Diagnostic Code 7806). 

The record reveals a VA medical examination of the skin in 
March 2004.  The veteran complained of breaking out and 
itching of his skin condition of the hands and feet, and 
sores that would sometimes burst.  The sores on his feet were 
described as painful.  It was reported that he used Jergens 
lotion for moisturizing, and wore sandals most of the time.  
Medications he used included Griseofulvin, Lamisil, and 
various antifungal topicals, with little success.  The 
physical examination of the feet revealed odor with xerosis 
and scale between the toes.  The medial insteps revealed 
hyperpigmented macules with overlying thick scale-crust.  It 
was reported that there was 4 percent BSA bilateral hands, 
mild xerosis.  The toenails were thickened with subungal 
debris.  KOH skin scraping of the feet was negative.  The 
diagnosis was likely tinea pedis/onychomycosis. 

In a March 2004 medical addendum, a clinician indicated that 
20 percent of the veteran's skin was involved with 
dermatitis, primarily the feet, which were severely involved 
with extensive scaling and a history of bulla formation, and 
prominent deformity and crumbling of the nail plate.  It was 
indicated that, because the veteran reported wearing sandals, 
100 percent was exposed.  It was stated that the severity of 
the dermatitis could potentially lead to significant 
impairment of function, meaning walking or standing.   

In September 2006, a VA clinician was requested to reconcile 
the March 2004 report of 4 percent body surface affected with 
the March 2004 addendum indicating 20 percent of the 
veteran's skin was involved with dermatitis.  The clinician 
indicated that the Palmar Method had been used and that the 
description by both examiners in the past that both feet were 
very affected by dermatitis would be equivalent to at least 4 
percent of the total body surface affected.  It was noted 
that descriptions of the hands indicting mild xerosis by 
examiners in the past were vague and there was not enough 
information to draw conclusions about the percentage of 
involvement of the hands or the percentage of total exposed 
areas affected by the skin condition.  It was indicated that 
there was also no evidence that the veteran had received 
treatment with systemic corticosteroids or other 
immunosuppressive drugs.      

The medical evidence shows that the veteran's skin condition 
primarily involves his feet, manifested by xerosis of the 
feet with macules of the insteps.  It is noted that crusting 
was reported to be limited to the insteps of the feet.  This 
information does not show that the service connected chronic 
skin disease of the hands and feet is productive of 
ulceration or extensive exfoliation or crusting, and there is 
no evidence of systemic or nervous manifestation.    

There is indication from the clinical data that the most 
affected area, the feet, the total body area involved was 4 
percent, and that 20 percent of the skin was involved.  
Considering any involvement of the skin condition of the 
hands, which has clinically been described as mild, there is 
no indication that the veteran's service-connected skin 
disease more nearly approximates either involvement of 40 
percent of the entire body or 40 percent of an exposed area.  
Further, the veteran's skin disease of the hands and feet 
does not require constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs that 
have been required during the past 12-month period.  
           
Based on this evidence, the Board finds that the veteran's 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. §  
4.7.  Additionally, this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, requiring consideration for 
referral of rating on an extra-schedular basis.  38 C.F.R. 
§ 3.321(b) (2006).   For these reasons, the Board finds that 
the weight of the evidence is against the veteran's claim for 
an 
increased rating in excess of 30 percent for service-
connected chronic skin disease of the hands and feet.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An increased rating in excess of 30 percent for service-
connected chronic skin disease of the hands and feet is 
denied. 


____________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


